Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 14, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  148981(24)(25)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                     SC: 148981
  v                                                                  COA: 319642
                                                                     Muskegon CC: 12-062665-FH
  PAUL J. BETTS, JR.,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motions of defendant-appellant to extend the time
  for filing his supplemental brief and for immediate consideration are GRANTED. The
  supplemental brief will be accepted as timely filed if submitted on or before October 23,
  2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 14, 2018

                                                                               Clerk